$84




                OFFICE   OF THE ATTORNEY         GENERAL      OF TEXAS
                                        AUSTIN
OmALDc. MANN
AlTOllcI
      0E"B"AL




                Honoreble T. N. Trlablo
                Pint   Aerletant State
                Atutln, Texar
                Deer Ur. Trlmblc:


                                                             l?egc la r Seasion,




                                                       9. 9. 297, snrotsd




                                                               Mrrch 1, 19&O
                                Vx..w   XsCSRi!!D I,      we, or either    ot



                     ($60.09)   SIXTY h 09/100      - -    - - - - - -Collsrr
                           Papsble aa lndionted In the schedule of
                     pa~mata, with intar4at fmm aat8 et 10 per
                     ornt per ennum, with l ainlmue of $15.00
                     ettorneyo   far4 if note ls pleoed In the h&s
                     of an attorney for aollaotlon    or 8ulti IIW-
                                                                                        -1.85
                                                                                           .


Honorable     T. X. Trlmble,                pate 2


       paymant of any instalmnt      ahen due, rsndarr
       the e%tlre a.zount Gus and gayable at the
       option ot the holder; to saoure the psynent
       or this   nnta.   I we or l fther of UB, do as-
       sign, trsnsfsr ant pladge to the holder of
       this note any salary or wage8 duo or Khlch
       .%sy bsoona due from Filet rolnt lndependsnt
       Pohool filet. a* do agree thet if this co te
       is not paid accordlcg     to Its tans  am? assign-
       .mnt praeented to said eohool,      mid school 1s
       outhorleed    and direated to honor said eseign-
       ment end pey dinOt      to the holder Of this note
       out of salary duo or to beoo.xe due, the balance
       due cn said note.
         Address       Canton, Tdzae (S&wed)                       31sada Feaae
                       UC4 8. Mokory
         Address                                                   Grady ?eaoe”
              On the ravorae                aide of the lnstrumant            1s a
form for     en ~oknowledgment with sll                     blank8 as to
oounty,     taaohsr,         dataa,     notarial        osrtlflcete,     saal,
end the like         left        entirely     blank.


for an unmsrr1.ed            person,        but not as tr a joint         acknowladg-
mnt    ahme        the teechsr         1s a nmried         woman.
              SectIon            2 of Ssnste     Bill     29’) authorizing       an
a00   lgnaer t,     transfer        or plsdgr        by any teacher      or
school     employee         Gf    salary     or viagee aontains        thir


                WZ?ovlded tbat such aselmment,
         transfer   or pledge be in writing and
         aolcr.owlrdged in the sa* ‘mnner as
         required for the so:-nowledgme nt of e
         deed or other instrument ror rsglstra-
         tlon,   and pmvtied   further that lr
Honorable    T. a?. Triable,   page 3


      suah inetrument be lxecuteU by a mar-
      ried mrsoa,   it shall also be axsouted
      nod sdkrwwledSed by his or her epouee
      in euoh manner.”
            I? the ?ors upon tte reveres side s? the
~esiaxtmut in the partiouler    tramectioc  here la-
volved v:ss not oompleted by t;lr filling  of the neo-
esesry blanks, azx¶ the ei,gnatum and seal o? the
~nv~tidpublio,   the instant nsslgnnent ir entirely
        .
              We nasume that Elsoda Feace was the teach-
er naklq      the assignment in the ?r~stant mm, and
that ehe wae a married WODBII      , thr wl?e ot Grady
Peeae.     In that avent the ?om acknowledgaaent we are
conslclarlag,    even thou@.h filled   Out and acknowledged
by Slaada Pasoe, would mot Se aurrloimt         for the
lack o? joinder o? Omdy Peace in tha aoknowlaE&aent
before the notary publlo.
           Fe call ycur attention    ‘to the Peoullar word-
133 o? thle act with respsct to ‘acknowladgment.      The
vordlos 1s ruch that l? the teaoher be a illarrlsd per-
eon (whether husband or wipe) the instrument ohall be
axeouted and aoktmvledged by h.lllr or hsr spouse.    From
this it would ?ollow that l? the teaohar be a :;larrfed
mm, nevertheless     his rl?e w.:ult also be rtqulred to
sign and eeknowledge the asrlgnment, snd, of oourse,
ae sirs2dy  lodlcnted,   i? the traoher be a mrrled
woemn, her husbend would hsve to sign end aoknorledge.
             What wo hmv* 8eid her no rafersnor      to teeoh-
era and employeee o? school 6lstricta       ereated by
apeclal  eote contelnlllg   contrary gm~lsione    with
reenct   to r~slgrm3nts    or 8alarlse.   Thle quaatlm
is Qecldrd by us in opinion No. 0-2l72,       addraesed
to Eonorsbla L. A. Yoods, State Scper i.hte lyleut o?
Pub110 In8t~ctlon,      a oopy o? which you have in your
rile 8.
3
    Bcnorsblr      T.   ‘7. Trimbir            , pa=*   4



                   Trlut1ng         t&t        @&at wa      havr   aaid   aufflclently
    8nswer8     rour    lnfp~iry,         ra     am,